
	

113 HR 2084 IH: Partnership to Build America Act of 2013
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2084
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Delaney (for
			 himself, Mr. Barr,
			 Mr. Bera of California,
			 Mr. Carney,
			 Mr. Cole, Mr. Connolly, Mr.
			 Rodney Davis of Illinois, Mr.
			 Fitzpatrick, Ms. Gabbard,
			 Mr. Garcia,
			 Mr. Gibson,
			 Mr. Johnson of Ohio,
			 Mr. Joyce,
			 Mr. Kennedy,
			 Mr. Kind, Mr. Kinzinger of Illinois,
			 Mr. Messer,
			 Mr. Moran,
			 Mr. Murphy of Florida,
			 Mr. Peters of California,
			 Mr. Pittenger,
			 Mr. Polis,
			 Mr. Ruppersberger,
			 Ms. Sinema,
			 Mr. Stivers,
			 Mr. Turner, and
			 Mr. Yoho) introduced the following
			 bill; which was referred to the Committee
			 on Transportation and Infrastructure, and in addition to the
			 Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the American Infrastructure Fund, to provide
		  bond guarantees and make loans to States, local governments, and non-profit
		  infrastructure providers for investments in certain infrastructure projects,
		  and to provide equity investments in such projects, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Partnership to Build America Act of
			 2013.
		2.American
			 Infrastructure Fund
			(a)American
			 Infrastructure Fund
				(1)In
			 generalThere is established
			 a wholly owned Government corporation to be called the American Infrastructure
			 Fund (AIF)—
					(A)which shall be
			 headed by the Board of Trustees established under subsection (b);
					(B)which may have
			 separate sub-accounts or subsidiaries for funds used to make loans, bond
			 guarantees, and equity investments under this section and funds used to make
			 bond guarantees under this section;
					(C)which shall be
			 available to the AIF to pay for the costs of carrying out this section,
			 including the compensation of the Board and other employees of the AIF;
			 and
					(D)the funds of which
			 may be invested by the Board in such manner as the Board determines
			 appropriate.
					(2)Deposits to
			 AIFAll funds received from bond issuances, loan payments, bond
			 guarantee fees, and any other funds received in carrying out this section shall
			 be held by AIF.
				(3)LimitationsThe charter of the AIF shall limit its
			 activities to those activities described as the mission of the Board under
			 subsection (b)(2).
				(4)OversightThe AIF shall register with the Securities
			 and Exchange Commission and the Secretary shall report to Congress annually as
			 to whether the AIF is fulfilling the mission of the Board under subsection
			 (b)(2).
				(5)Treatment of
			 AIFTitle 31, United States Code, is amended in each of sections
			 9107(c)(3) and 9108(d)(2)—
					(A)by inserting
			 the American Infrastructure Fund, after the Regional
			 Banks for Cooperatives,; and
					(B)by striking
			 those banks and inserting those entities.
					(b)Board of
			 Trustees
				(1)In
			 generalThere is established
			 a Board of Trustees of the AIF (the Board), which shall be
			 composed of 11 members, of which at least 4 must be risk management experts, as
			 certified by the Board, having substantial experience in bond guarantees or
			 municipal credit.
				(2)MissionThe Mission of the Board is—
					(A)to operate the AIF and its subsidiaries to
			 be a low cost provider of bond guarantees, loans, and equity investments to
			 State and local governments and non-profit infrastructure providers for both
			 urban and rural non-profit infrastructure projects that provide a positive
			 economic impact and to meet such other standards as the Board may
			 develop;
					(B)to operate the AIF
			 in a self-sustaining manner so as to allow the AIF to repay its infrastructure
			 bonds when due;
					(C)to not have a
			 profit motive, but seek at all times to pursue its mission of providing low
			 cost bond guarantees and loans while covering its costs, reserves as may be
			 needed, and applying prudent underwriting standards;
					(D)to only consider
			 projects put forth by State and local governments and not to seek projects
			 directly;
					(E)to at all times
			 make clear that no taxpayer money supports the AIF or ever will; and
					(F)to engage in no other activities other than
			 those permitted under this section.
					(3)Membership
					(A)Presidentially-appointed
			 membersExcept as provided
			 under subparagraph (C), 4 members of the Board shall be appointed by the
			 President, by and with the advice and consent of the Senate, and serve for a
			 term of 7 years.
					(B)Additional
			 membersExcept as provided under subparagraph (C), 7 members of
			 the Board shall be appointed by the current members of the Board appointed
			 pursuant to this subparagraph or subparagraph (C)(ii), and serve for a term of
			 7 years.
					(C)Initial
			 membersThe Board shall initially consist of the following
			 members, who shall be appointed not later than the end of the 60-day period
			 beginning on the date that bonds are issued under subsection (e):
						(i)Four members, appointed by the President,
			 by and with the advice and consent of the Senate.
						(ii)Seven additional
			 members, appointed one each by the seven entities purchasing the largest amount
			 of bonds (by aggregate face amount of bonds purchased) under subsection
			 (e).
						(D)Staggered
			 termsThe members of the
			 Board shall serve staggered terms, with 2 each of the initial members of the
			 Board serving for terms of 4, 5, 6, 7, and 8 years, respectively, and the
			 initial Chair selected under subparagraph (E) serving for 9 years. The decision
			 of which Board members, other than the Chair, serve for which initial terms
			 shall be made by the members of the Board drawing lots.
					(E)ChairThe
			 members of the Board shall choose 1 member to serve as the Chair of the Board
			 for a term of 7 years, except that the initial Chair shall serve for a term of
			 7 years, as described under subparagraph (D).
					(F)VacanciesAny member of the Board appointed to fill a
			 vacancy occurring before the expiration of the term to which that member's
			 predecessor was appointed shall be appointed only for the remainder of the
			 term.
					(G)Continuation of
			 serviceEach member of the Board may continue to serve after the
			 expiration of the term of office to which that member was appointed until a
			 successor has been appointed.
					(H)Conflicts of
			 interestNo member of the
			 Board may have a financial interest in, or be employed by, a Qualified
			 Infrastructure Project (QIP) related to assistance provided under
			 this section or any entity that has purchased bonds under subsection (e).
			 Owning municipal credit of any State or local government or owning the
			 securities of a diversified company that engages in infrastructure activities,
			 provided those activities constitute less than 20 percent of the company’s
			 revenues, or investing in broadly held investment funds shall not be deemed to
			 create a conflict of interest. The Board may issue regulations to define terms
			 used under this subparagraph.
					(4)CompensationThe members of the Board shall be
			 compensated at an amount to be set by the Board, but under no circumstances may
			 such compensation be higher than the rate prescribed for level IV of the
			 Executive Schedule under
			 section
			 5315 of title 5, United States Code.
				(5)StaffThe Board shall employ and set compensation
			 for such staff as the Board determines as is necessary to carry out the
			 activities and mission of the AIF, and such staff may be paid without regard to
			 the provisions of chapter 51 and subchapter III of chapter 53, United States
			 Code, relating to classification and General Schedule pay rates.
				(6)ProceduresThe
			 Board shall establish such procedures as are necessary to carry out this
			 section.
				(7)Corporate
			 governance standards
					(A)Board committees
			 generallyThe Board shall
			 maintain all of the committees required to be maintained by the board of
			 directors of an issuer listed on the New York Stock Exchange as of the date of
			 the enactment of this section.
					(B)Risk management
			 committeeThe Board shall maintain a risk management committee,
			 which shall—
						(i)consist of 4
			 members of the Board, with the initial 4 members consisting of 2 members
			 appointed under paragraph (3)(C)(i) and 2 members appointed under paragraph
			 (3)(C)(ii);
						(ii)employ additional staff who are certified
			 by the Board as having significant and relevant experience in insurance
			 underwriting and credit risk management; and
						(iii)establish the
			 risk management policies used by the Board.
						(C)StandardsThe Board shall, to the extent practicable,
			 follow all standards with respect to corporate governance that are required to
			 be followed by the board of directors of an issuer listed on the New York Stock
			 Exchange as of the date of the enactment of this section.
					(c)Infrastructure
			 investment
				(1)In
			 generalThe AIF shall provide
			 bond guarantees to debt issued by State and local governments and non-profit
			 infrastructure providers, make loans to States, local governments, and
			 non-profit infrastructure providers, and make equity investments in projects
			 sponsored by State and local governments and non-profit infrastructure provider
			 to help Qualified Infrastructure Projects (QIPs). The AIF may not
			 make any loans or provide bond guaranties to for-profit entities.
				(2)Qualified
			 Infrastructure ProjectsA project qualifies as a QIP under this
			 section if—
					(A)the project
			 involves the construction, maintenance, improvement, or repair of a
			 transportation, energy, water, communications, or educational facility;
			 and
					(B)the recipient of bond guarantees, loans,
			 equity investments, or any other financing technique authorized under this Act
			 provides written assurances prescribed by the AIF that the project will be
			 performed in compliance with the requirements of all Federal laws that would
			 otherwise apply to similar projects to which the United States is a
			 party.
					(3)Application for
			 assistance
					(A)In
			 generalA State or local
			 government that wishes to receive a loan or bond guarantee under this section
			 shall submit an application to the Board in such form and manner and containing
			 such information as the Board may require.
					(B)Requirement for
			 non-profit infrastructure providers to apply through State or local
			 governmentsA non-profit infrastructure provider may only receive
			 a bond guarantee, loan, or equity investment under this section if the State or
			 local government for the jurisdiction in which the non-profit infrastructure
			 provider is located submits an application pursuant to subparagraph (A) on
			 behalf of such non-profit infrastructure provider.
					(4)Limitations on
			 single State awards
					(A)Annual
			 limitationThe Board shall
			 set an annual limit, as a percentage of total assistance provided under this
			 section during a year, on the amount of assistance a single State (including
			 local governments and other non-profit infrastructure providers within such
			 State) may receive in assistance provided under this section.
					(B)Cumulative
			 limitationThe Board shall
			 set a limit, as a percentage of total assistance provided under this section
			 outstanding at any one time, on the amount of assistance a single State
			 (including local governments and other non-profit infrastructure providers
			 within such State) may receive in assistance provided under this
			 section.
					(5)Loan
			 specificationsLoans made
			 under this section shall have such maturity and carry such interest rate as the
			 Board determines appropriate.
				(6)Bond
			 guaranteeThe Board shall charge such fees for Bond guarantees
			 made under this section as the Board determines appropriate.
				(7)Equity
			 investmentsWith respect to a QIP, the amount of an equity
			 investment made by the AIF in such QIP may not exceed 20 percent of the total
			 cost of the QIP.
				(8)Public-private
			 partnership requirementsAt least 25 percent of the assistance
			 provided under this section shall be provided to QIPs for which at least 20
			 percent of the financing for such QIPs comes from private debt or
			 equity.
				(9)Prohibition on
			 principal forgivenessWith respect to a loan made under this
			 section, the Board may not forgive any amount of principal on such loan.
				(d)American
			 Infrastructure Bonds
				(1)In
			 generalThe Secretary shall,
			 not later than the end of the 90-day period following the date of the enactment
			 of this section and acting through the AIF, issue bonds, to be called
			 American Infrastructure Bonds, the proceeds from which shall be
			 deposited into the AIF.
				(2)Forms and
			 denominations; interestAmerican Infrastructure Bonds shall—
					(A)be in such forms
			 and denominations as determined by the Secretary, and shall have a 50-year
			 maturity; and
					(B)bear interest of 1 percent.
					(3)No full faith
			 and creditInterest and
			 principal payments paid to holders of American Infrastructure Bonds shall be
			 paid from the AIF, to the extent funds are available, and shall not be backed
			 by the full faith and credit of the United States.
				(4)Amount of
			 bondsThe aggregate face
			 amount of the bonds issued under this subsection shall be
			 $50,000,000,000.
				(5)Sale of American
			 Infrastructure Bonds
					(A)Competitive
			 bidding processThe Secretary shall sell the $50,000,000,000 of
			 American Infrastructure Bonds—
						(i)through a
			 competitive bidding process that encourages aggressive bidding;
						(ii)in
			 a manner so as to ensure that there are at least 7 different un-affiliated
			 purchasers; and
						(iii)with prospective
			 purchasers bidding on how low of a multiplier they will accept (for purposes of
			 subsection (b)(1) of section 966 of the Internal Revenue Code of 1986) when
			 purchasing the American Infrastructure Bonds, for purposes of applying the
			 foreign earnings exclusion described under that section.
						(B)LimitationThe
			 multiplier described under subparagraph (A)(iii) may not be greater than
			 6.
					(6)Reimbursement of
			 costsThe Board shall repay the Secretary, from funds in the AIF,
			 for the costs to the Secretary in carrying out this subsection.
				(e)Additional
			 bonds
				(1)In
			 generalThe Board may issue
			 such other bonds as the Board determines appropriate, the proceeds from which
			 shall be deposited into the AIF.
				(2)No full faith
			 and creditInterest and principal payments paid to holders of
			 bonds issued pursuant to paragraph (1) shall be paid from the AIF, to the
			 extent funds are available, and shall not be backed by the full faith and
			 credit of the United States.
				(f)DefinitionsFor
			 purposes of this section:
				(1)Bond
			 guaranteeThe term bond
			 guarantee has the meaning given the term loan guarantee
			 under section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a).
				(2)CostWith respect to a loan or a bond guarantee,
			 the term cost has the meaning given such term under section 502 of
			 the Federal Credit Reform Act of 1990 (2 U.S.C. 661a).
				(3)Non-profit
			 infrastructure providerThe term non-profit infrastructure
			 provider means a non-profit entity that seeks to finance a QIP.
				(4)LoanThe term loan has the meaning
			 given the term direct loan under section 502 of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661a).
				(5)SecretaryThe
			 term Secretary means the Secretary of the Treasury.
				(6)StateThe
			 term State means each of the several States, the District of
			 Columbia, any territory or possession of the United States, and each federally
			 recognized Indian tribe.
				3.Foreign earnings
			 exclusion for purchase of infrastructure bonds
			(a)In
			 generalSubpart F of part III
			 of subchapter N of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new section:
				
					966.Foreign
				earnings exclusion for purchase of infrastructure bonds
						(a)ExclusionIn
				the case of a corporation which is a United States shareholder and for which
				the election under this section is in effect for the taxable year, gross income
				does not include an amount equal to the qualified cash dividend amount.
						(b)Qualified cash
				dividend amountFor purposes
				of this section, the term qualified cash dividend amount means an
				amount of the cash dividends which are received during a taxable year by such
				shareholder from controlled foreign corporations equal to—
							(1)the multiplier determined under section
				2(d)(5) of the Partnership to Build America Act of 2013 for such shareholder,
				multiplied by
							(2)the face amount of
				qualified infrastructure bonds acquired at its original issue (directly or
				through an underwriter) by such shareholder.
							(c)Limitations
							(1)In
				generalThe amount of dividends taken into account under
				subsection (a) for a taxable year shall not exceed the lesser of—
								(A)the cash dividends
				received by the taxpayer for such taxable year, or
								(B)the amount shown
				on the applicable financial statement as earnings permanently reinvested
				outside the United States.
								(2)Dividends must
				be extraordinaryThe amount
				of dividends taken into account under subsection (a) shall not exceed the
				excess (if any) of—
								(A)the cash dividends
				received during the taxable year by such shareholder from controlled foreign
				corporations, over
								(B)the annual average
				for the base period years of the cash dividends received during each base
				period year by such shareholder from controlled foreign corporations.
								(3)Reduction of
				benefit if increase in related party indebtednessThe amount of
				dividends which would (but for this paragraph) be taken into account under
				subsection (a) shall be reduced by the excess (if any) of—
								(A)the amount of
				indebtedness of the controlled foreign corporation to any related person (as
				defined in section 954(d)(3)) as of the close of the taxable year for which the
				election under this section is in effect, over
								(B)the amount of
				indebtedness of the controlled foreign corporation to any related person (as so
				defined) as of the close of the preceding taxable year.
								All
				controlled foreign corporations with respect to which the taxpayer is a United
				States shareholder shall be treated as 1 controlled foreign corporation for
				purposes of this subsection. The Secretary may prescribe such regulations as
				may be necessary or appropriate to prevent the avoidance of the purposes of
				this subsection, including regulations which provide that cash dividends shall
				not be taken into account under subsection (a) to the extent such dividends are
				attributable to the direct or indirect transfer (including through the use of
				intervening entities or capital contributions) of cash or other property from a
				related person (as so defined) to a controlled foreign corporation.(d)Definitions and
				special rulesFor purposes of this section—
							(1)Qualified
				infrastructure bondsThe term
				qualified infrastructure bond means a bond issued under section
				2(d) of the Partnership to Build America Act of 2013.
							(2)Applicable
				financial statementThe term applicable financial
				statement means, with respect to a taxable year—
								(A)with respect to a
				United States shareholder which is required to file a financial statement with
				the Securities and Exchange Commission (or which is included in such a
				statement so filed by another person), the most recent audited annual financial
				statement (including the notes which form an integral part of such statement)
				of such shareholder (or which includes such shareholder)—
									(i)which was so filed
				for such taxable year, and
									(ii)which is
				certified as being prepared in accordance with generally accepted accounting
				principles, and
									(B)with respect to
				any other United States shareholder, the most recent audited financial
				statement (including the notes which form an integral part of such statement)
				of such shareholder (or which includes such shareholder)—
									(i)which is certified
				as being prepared in accordance with generally accepted accounting principles,
				and
									(ii)which is used for
				the purposes of a statement or report—
										(I)to
				creditors,
										(II)to shareholders,
				or
										(III)for any other
				substantial nontax purpose.
										(3)Base period
				years
								(A)In
				generalThe base period years are the 3 taxable years—
									(i)which are among
				the 5 most recent preceding taxable years ending before the taxable year,
				and
									(ii)which are
				determined by disregarding—
										(I)1 taxable year for
				which the amount described in subsection (c)(2)(B) is the largest, and
										(II)1 taxable year
				for which such amount is the smallest.
										(B)Shorter
				periodIf the taxpayer has fewer than 5 taxable years ending
				before the taxable year, then in lieu of applying subparagraph (A), the base
				period years shall include all the taxable years of the taxpayer ending before
				such taxable year.
								(C)Mergers,
				acquisitions, etc
									(i)In
				generalRules similar to the rules of subparagraphs (A) and (B)
				of section 41(f)(3) shall apply for purposes of this paragraph.
									(ii)Spin-offs,
				etcIf there is a distribution to which section 355 (or so much
				of section 356 as relates to section 355) applies during the 5-year period
				referred to in subparagraph (A)(i) and the controlled corporation (within the
				meaning of section 355) is a United States shareholder—
										(I)the controlled
				corporation shall be treated as being in existence during the period that the
				distributing corporation (within the meaning of section 355) is in existence,
				and
										(II)for purposes of
				applying subsection (c)(2) to the controlled corporation and the distributing
				corporation, amounts described in subsection (c)(2)(B) which are received or
				includible by the distributing corporation or controlled corporation (as the
				case may be) before the distribution referred to in subclause (I) from a
				controlled foreign corporation shall be allocated between such corporations in
				proportion to their respective interests as United States shareholders of such
				controlled foreign corporation immediately after such distribution.
										Subclause
				(II) shall not apply if neither the controlled corporation nor the distributing
				corporation is a United States shareholder of such controlled foreign
				corporation immediately after such distribution.(4)DividendThe
				term dividend shall not include amounts includible in gross income
				as a dividend under section 78, 367, or 1248. In the case of a liquidation
				under section 332 to which section 367(b) applies, the preceding sentence shall
				not apply to the extent the United States shareholder actually receives cash as
				part of the liquidation.
							(5)Coordination
				with dividend received deductionNo deduction shall be allowed
				under section 243 or 245 for any dividend which is excluded from income by
				subsection (a).
							(6)Controlled
				groupsAll United States shareholders which are members of an
				affiliated group filing a consolidated return under section 1501 shall be
				treated as one United States shareholder.
							(7)ReportingThe
				Secretary shall require by regulation or other guidance the reporting of such
				information as the Secretary may require to carry out this section.
							(e)Denial of
				foreign tax credit; denial of certain expenses
							(1)Foreign tax
				credit
								(A)In
				generalNo credit shall be allowed under section 901 for any
				taxes paid or accrued (or treated as paid or accrued) with respect to the
				excluded portion of any dividend.
								(B)Denial of
				deduction of related taxNo deduction shall be allowed under this
				chapter for any tax for which credit is not allowable by reason of the
				preceding sentence.
								(2)ExpensesNo
				deduction shall be allowed for expenses directly allocable to the excludable
				portion described in paragraph (1).
							(3)Excludable
				portionFor purposes of paragraph (1), unless the taxpayer
				otherwise specifies, the excludable portion of any dividend or other amount is
				the amount which bears the same ratio to the amount of such dividend or other
				amount as the amount excluded from income under subsection (a) for the taxable
				year bears to the amount described in subsection (c)(2)(A) for such
				year.
							(4)Coordination
				with section 78Section 78 shall not apply to any tax which is
				not allowable as a credit under section 901 by reason of this
				subsection.
							(f)Election To have
				section applyA taxpayer may elect to have this section apply for
				any taxable
				year.
						.
			(b)Clerical
			 amendmentThe table of sections for subpart F of part III of
			 subchapter N of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 966. Foreign earnings exclusion for purchase of
				infrastructure
				bonds.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall apply to dividends
			 received for taxable years ending after the date of the enactment of this
			 Act.
			
